Citation Nr: 0929238	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York	


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The RO, in pertinent part denied 
entitlement to TDIU.

The March 2005 rating decision also denied entitlement to 
service connection for right knee and low back disabilities 
on the basis that new and material evidence had not been 
submitted to reopen the claims.  The Veteran appealed both 
matters.  Service connection was subsequently awarded in a 
November 2005 rating decision for mild osteoarthritis of the 
right knee and osteoarthritic changes of L5/S1.  As such, 
these matters are no longer in appellate status.

The March 2005 rating decision also continued noncompensable 
ratings for the residuals of a right hand fracture (at the 
head of the third metacarpal and first proximal phalanx) and 
for the residuals of a right big toe fracture.  These matters 
were before the Board in July 2008 wherein the assigned 
evaluations were upheld.  

The claim for TDIU was previously before the Board in 
September 2006.  At that time, the Board remanded the matter 
for further evidentiary development and adjudication.  In 
July 2008, the Board remanded the claim to the RO for 
referral to the Director, Compensation and Pension Service, 
for extra-schedular consideration under 38 C.F.R. § 4.16(b).  
The claim has been returned to the Board and is now ready for 
appellate disposition.

During the pendency of the appeal, jurisdiction of the claim 
has resided in several regional offices.  Jurisdiction has 
been most recently transferred to the Buffalo, RO.  

The Board notes that the Veteran had previously requested a 
video-conference hearing in connection with the claim on 
appeal, as well as claims now resolved.  See statement 
received March 27, 2006.  In April 2006, the Veteran withdrew 
his request for a personal hearing.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: left 
knee residuals of osteochondral fracture and partial ACL tear 
evaluated at 30 percent; residuals of a right hand fracture 
of the head of the third metacarpal and first proximal 
phalanx   evaluated at 10 percent; mild osteoarthritic 
changes at L5/S1 evaluated at 10 percent; mild osteoarthritis 
of the right knee evaluated at 10 percent; and residuals of a 
right big toe fracture evaluated at 10 percent.  The combined 
evaluation is 60 percent applying the bilateral factor.

2.  Despite having failed to meet the percentage standards of 
38 C.F.R. § 4.16(a), affording the Veteran all reasonable 
doubt, his service-connected disabilities have been shown to 
render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating on an extra-
schedular basis are met.  38 U.S.C.A. §§ 501, 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
4.16(b), 4.25 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
by the Veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
 Finally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of the 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection is currently in effect for: left 
knee residuals of an osteochondral fracture and partial ACL 
tear evaluated at 30 percent; residuals of a right hand 
fracture of the head of the third metacarpal and first 
proximal phalanx   evaluated at 10 percent; mild 
osteoarthritic changes at L5/S1 evaluated at 10 percent; mild 
osteoarthritis of the right knee evaluated at 10 percent; and 
residuals of a right big toe fracture evaluated at 10 
percent.  When applying the bilateral factor of 4.3 percent 
for diagnostic codes 5255, 5257, and 5284, the combined 
evaluation is 60 percent.  See November 2007 RO rating code 
sheet.  Therefore, he does not meet the specific percentage 
requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 
4.26.  

The question thus presented by the Veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  

As indicated in his July 2004 application for TDIU (see VA 
Form 21-8940), the Veteran reported having one year of 
college and reported last working in 2003 as a private care 
attendant.  

Affording the Veteran all reasonable doubt, the record does 
document the presence of functional limitations imposed by 
the Veteran's service-connected disabilities, which would 
preclude the performance of substantially gainful employment.  
While the Board acknowledges that the Veteran has additional 
problems with nonservice connected depression and attention 
deficit disorder, there is no evidence of record that that 
indicates that these nonservice connected conditions produce 
a significantly greater level of impairment as opposed to the 
service-connected disabilities.  

In this regard, there is little dispute regarding the fact 
that the veteran has been unemployed for an extended period.  
While vocational rehabilitation records at times questioned 
the Veteran's dedication to finding employment or pursuing 
retraining, there is sufficient evidence in the record to 
show that disability of his knees, back, and right foot are 
prohibiting full-time or even substantial part-time 
employment.  

Vocational rehabilitation records dated in July 2003 show 
that disabilities of the Veteran's knees and back, in 
conjunction with nonservice connected anxiety and attention 
deficit disorder, "significantly impaired" his ability to 
obtain and retain suitable employment.  In June 2004, the 
Veteran was not successful in finding sedentary work as he 
lacked the education and training for an office job.  A June 
2007, functional assessment completed by VA revealed the 
Veteran was disabled from full-time competitive employment 
five days per week, eight hours per day on a sustained basis.  
The maximum part-time work per day before pain prevented the 
performance of even simple work tasks was only one to two 
hours. 

Upon VA examination in September 2007, the examiner opined 
that because of the service-connected knee, back, and foot 
disabilities, the Veteran had the following: 

significant restrictions with any 
prolonged standing, being able to stand 
only up to 30 minutes at a time, sitting 
being able only to sit 15 to 20 minutes 
at a time then needs to be able to change 
position, walk no greater than 10 to 15 
minutes at time.  He has significant 
restrictions with any bending, lifting, 
twisting, squatting, been unable to do 
any of these activities in any type of 
repetitive amount.  Because of his right 
hand condition he has limitations with 
repetitive gripping, grabbing, lifting 
being unable to lift any more than 5 to 
10 pounds with his right arm and hand.

Although earlier dispositions of the RO seemed to place 
weight on the non-service-connected disabilities as the cause 
of the Veteran's inability to function in the work force, 
there is no express medical opinion supporting that theory, 
and the findings of the September 2007 examiner clearly 
support a conclusion that the service-connected conditions 
led to unemployability.

Based on the evidence delineated above, the Board found that 
the severity of the Veteran's service-connected disabilities 
presented an exceptional and unusual disability picture with 
such related factor as marked interference with employment so 
as to render impractical the application of the regular 
schedular standards.  Despite evidence favoring the award of 
TDIU, the Board remanded the matter in July 2008 and referred 
the Veteran's claim to the Director of Compensation and 
Pension Service.  Under 38 C.F.R. § 4.16(b), the authority to 
grant such an extra-schedular rating in the first instance is 
vested specifically in the Director, Compensation and Pension 
Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

The report of a September 2008 VA Social Survey culminated 
with a conclusion that the Veteran's physical conditions 
(most of which are service-connected) essentially result in 
him being unemployable.  These findings were conveyed to the 
Director, Compensation and Pension Service, in a September 
2008 memorandum.

The April 2009 determination by the Director of Compensation 
and Pension Service was against the award of a TDIU.  The 
determination included a recitation of some of the evidence 
noted above and concluded with the following sentence:  
"[f]ollowing review of the evidence we are not persuaded 
that the veteran is unemployed and unemployable due to his 
service connected disabilities.

The Board acknowledges the April 2009 determination of the 
Director of Compensation and Pension Service that he was not 
"persuaded" that the Veteran was unemployed and 
unemployable due to his service connected disabilities.  The 
Board notes, however, that this determination was unsupported 
by the evidence of record.  Further, the Director provided no 
clear rationale for the expressed opinion, especially when 
compared with the starkly contrasting findings on the social 
industrial survey conducted in September 2008.  The examiner 
who performed the social industrial survey concluded that 
since the Veteran was able to work only a very limited amount 
of time per week, at most 10 hours, to his mind this would 
essentially result in the Veteran being unemployable as it is 
unclear what employer would generally hire him with those 
conditions.  

The Board finds that despite not having met the schedular 
criteria of 38 C.F.R. § 4.16(a), the preponderance of the 
evidence of record is in favor of a finding that the service-
connected disabilities preclude the Veteran from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 
4.16(b).  As such, the claim for TDIU is granted on an extra-
schedular basis under the provisions of 38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU is granted on an extra-schedular basis 
under the provisions of 38 C.F.R. § 4.16(b) subject to the 
controlling regulations governing monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


